Case 0:19-cv-63108-RAR Document 108 Entered on FLSD Docket 06/14/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 0:19-CV-63108-RAR

  --------------------------------------------- X
                                                :
  HANK HANEY and                                :
  HANK HANEY MEDIA, LLC,                        :
                                                :
                                Plaintiffs,     :
                                                :
                    -against-                   :
                                                :
  PGA TOUR, INC.,                               :
                                                :
                                Defendant.      :
  --------------------------------------------- X

   PLAINTIFFS’ MOTION TO FILE PORTIONS OF PLAINTIFFS’ MEMORANDUM OF
    LAW IN OPPOSITION TO DEFENDANT’S OMNIBUS MOTION IN LIMINE AND
                 EXHIBITS A, E, AND F THERETO UNDER SEAL


         Pursuant to Local Rule 5.4 and the Confidentiality Order entered by the Court on June 30,

  2020 (Dkt. No. 37), Plaintiffs Hank Haney (“Haney”) and Hank Haney Media, LLC (“HHM”)

  (collectively, “Plaintiffs”) hereby file this Motion for Leave to File Under Seal portions of

  Plaintiffs’ Memorandum of Law in Opposition to Defendant’s Omnibus Motion In Limine and

  Exhibits A, E, and F thereto.

         Document productions in this case are marked “Confidential” and “Highly Confidential”

  pursuant to the Confidentiality Order. Plaintiffs submit this Motion under Local Rule 5.4 seeking

  to file the following items under seal:

         (1) Designated portions of Plaintiffs’ Memorandum of Law in Opposition to Defendant’s

             Omnibus Motion In Limine (Deposition Transcript Excerpts and References to

             Confidential or Highly Confidential Documents)

         (2) Exhibit A (Deposition Transcript Excerpts);
Case 0:19-cv-63108-RAR Document 108 Entered on FLSD Docket 06/14/2021 Page 2 of 4




         (3) Exhibit E (Deposition Transcript Excerpts)

         (4) Exhibit F (Deposition Transcript Excerpts)

         Plaintiffs are obligated to file portions of Plaintiffs’ Memorandum of Law in Opposition

  to Defendant’s Omnibus Motion In Limine and Exhibits A, E, and F thereto under seal.

                                           CONCLUSION

         Plaintiffs respectfully request that the Court seal the designated portions of Plaintiffs’

  Memorandum of Law in Opposition to Defendant’s Omnibus Motion In Limine and Exhibits A,

  E, and F thereto until the instant action has been resolved.



   Dated:   New York, New York                         Respectfully submitted,
            June 14, 2021
                                                       MICHELMAN & ROBINSON, LLP
                                                       By: /s/ Peter R. Ginsberg
                                                           Peter R. Ginsberg (admitted pro hac vice)
                                                       800 Third Avenue, 24th Floor
                                                       New York, New York 10022
                                                       Telephone: (212) 730-7700
                                                       Facsimile: (212) 730-7725
                                                       prginsberg@mrllp.com

                                                       Attorneys for Plaintiffs




                                                   2
Case 0:19-cv-63108-RAR Document 108 Entered on FLSD Docket 06/14/2021 Page 3 of 4




                                   CERTIFICATE OF SERVICE

                                Hank Haney et al. v. PGA TOUR, Inc.
                                   Case No. 0:19-cv-63108-RAR

         I hereby certify that on June 14, 2021, I electronically filed the foregoing document with

  the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

  counsel listed on the attached Service List.



                                                      /s/ Riley W. Cirulnick
                                                      Riley W. Cirulnick




                                                  3
Case 0:19-cv-63108-RAR Document 108 Entered on FLSD Docket 06/14/2021 Page 4 of 4




                                        SERVICE LIST

                               Hank Haney et al. v. PGA TOUR, Inc.
                                  Case No. 0:19-cv-63108-RAR

  Angelica L. Novick
  FOLEY & LARDNER LLP
  One Biscayne Tower
  2 South Biscayne Boulevard
  Suite 1900
  Miami, FL 33131
  Email: anovick@foley.com;

  Michael Gay
  FOLEY & LARDNER LLP
  111 North Orange Avenue
  Suite 1800
  Orlando, FL 32801
  Email: mgay@foley.com

  Kelly S. Milliron
  FOLEY & LARDNER LLP
  1 Independent Drive
  Suite 1300
  Jacksonville, FL 32202
  Email: kmilliron@foley.com




                                               4
